Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 4/19/22, Applicant amended claim 1, canceled claim 10, and added new claim 21.  Claims 1-9 ad 11-21 are presented for examination.

Reasons for Allowance
	For claims 1-9, 11, and 21, the following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for syncing blockchain nodes with snapshots: generating first snapshot tag information for the snapchain node based on a configuration of the snapchain node; and sending a signal to generate a first snapshot of a first chain-state of the snapchain node and store the first snapshot in association with the first snapshot tag information, wherein sending the signal to generate the first snapshot of the first chain-state of the snapchain node and to store the first snapshot in association with the first snapshot tag information comprises: sending a snapshot request to a datastore storing the first chain state, wherein the snapshot request identifies the first snapshot tag information.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for syncing blockchain nodes with snapshots.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."
Responses to Applicant’s Remarks
	Regarding rejections of claims 1-2, 4, and 7-10 for Obviousness Type Double Patenting over U.S. Patent 10,839,377, in view of a Terminal Disclaimer filed by the Applicant, and approved by the Office, on 4/29/22, these rejections are withdrawn.  Regarding rejections of claims 1-2 under 35 U.S.C. 102 by Smith, Applicant’s amendments moving subject matter from claim 10 into claim 1 overcomes Smith’s teachings.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        4/29/22